
	
		I
		112th CONGRESS
		2d Session
		H. R. 5435
		IN THE HOUSE OF REPRESENTATIVES
		
			May 7, 2012
			Mr. Israel introduced
			 the following bill; which was referred to the
			 Committee on Ways and
			 Means
		
		A BILL
		To suspend temporarily the duty on lightweight digital
		  camera lenses measuring approximately 55 mm or more but not over 200
		  mm.
	
	
		1.Lightweight digital camera
			 lenses measuring approximately 55 mm or more but not over 200 mm
			(a)In
			 generalSubchapter II of chapter 99 of the Harmonized Tariff
			 Schedule of the United States is amended by inserting in numerical sequence the
			 following new heading:
				
					
						
							
								9902.01.00Lenses designed for digital cameras, the foregoing with a focal
						length measuring approximately 55 mm or more but not over 200 mm and weighing
						between 329 grams to 339 grams (provided for in subheading
						9002.11.90)FreeNo changeNo changeOn or before 12/31/2014
								
							
						
					.
			(b)Effective
			 dateThe amendment made by subsection (a) applies to articles
			 entered, or withdrawn from warehouse for consumption, on or after the 15th day
			 after the date of the enactment of this Act.
			
